Title: To George Washington from Joseph Reed, 18 November 1777
From: Reed, Joseph
To: Washington, George



Dear Sir
Lewis Davis’s 5 Miles from Darby & near Springfield Meeting House [Pa.] Nov. 18. 1777 ½ past 9 oClock.

Since I wrote you this Afternoon we have got Intelligence, out of Chester, which may be depended on that the Troops at Chester began to embark at 11 oClock this Morning & past over to Billingsport with

their Cannon Waggons &c.—they made no Secret of their Intentions to attack Redbank—They gave out their Number was 5000 & the Informt says there was certainly a great Number chiefly British. They said they would storm it to night if practicable but they were so late that the Informant thinks they could not effect it to night. He farther adds that Troops went from on Board the Ships on the same Errand. Ld Cornwallis commands this Detachment. We have thought it best to dispatch this Intelligence this Evening that you may be fully apprized of every Circumstance necessary for your Excelly to form a Judgment of what may be proper to be done in our present Circumstances.
Genl Cadwallader supposing from the Position of the British Troops that his Scheme was wholly frustrated, had directed Procter to return & proposed crossing the River to Head Quarters tomorrow morning but upon this Intelligence he has determined to stay. You may depend upon it that every Precaution will be taken for the Safety of the Peices & I make no Doubt they will be safely returned. I am with the greatest Respect & Regard D. Sir Your Affect. & Obed. Hbble Serv.

Jos: Reed

